IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: A.M.K., A MINOR                     : No. 112 MAL 2022
                                           :
                                           :
PETITION OF: M.A.K., FATHER                : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of April, 2022, the Petition for Allowance of Appeal is

DENIED.